143 Ga. App. 208 (1977)
237 S.E.2d 696
WATKINS
v.
DEPARTMENT OF HUMAN RESOURCES.
54025.
Court of Appeals of Georgia.
Submitted May 23, 1977.
Decided September 7, 1977.
Copelan & Kopp, David G. Kopp, for appellant.
*209 Arthur K. Bolton, Attorney General, Robert S. Stubbs, II, Chief Deputy Attorney General, Carol Atha Cosgrove, Assistant Attorney General, John R. Laseter, Special Deputy Assistant Attorney General, Miles Walker Lewis, for appellee.
BELL, Chief Judge.
This is an appeal from an order of the Juvenile Court of Greene County permanently terminating the appellant father's parental rights to his three children. Held:
1. The appellant maintains that the court erred in that it did not make an explicit finding of fact that the children were deprived as required by Code §§ 24A-3201 (a) (2) and 24A-2201 (a) and (c). The order in this case is not subject to this criticism. The fact that the court made this required finding under the "Conclusions of Law" heading of its order does not render the order erroneous.
2. The court also found as a fact that the appellant's children have been under the supervision of appellee since 1973; that the natural mother of the children separated from the appellant in 1973 and has never returned; that appellant was severely mentally retarded and has a mental age of 4 years and 11 months and does not have basic intellectual qualities to raise children; that appellant has a drinking problem; and that appellant receives social security benefits because of his disability and is not regularly employed; and that appellant lives in close proximity to his 76-year-old mother where he takes his meals and sleeps. These findings are all supported by the evidence and authorize the ultimate conclusions that the children were deprived and that conditions and causes of the deprivation are likely to continue. This being the case, the termination of appellant's parental rights was authorized under Code § 24A-3201 (2). Our decision in Elrod v. Hall County Dept. of Family &c. Services, 136 Ga. App. 251 (220 SE2d 726) relied on by appellant is not in conflict with anything held here nor does it require a different result.
Judgment affirmed. McMurray and Smith, JJ., concur.